Title: Notes of a Conversation with Alexander Hamilton, 13 August 1791
From: Jefferson, Thomas
To: 


        
          Aug. 13. 1791.
        
        Th:J mentioned to him a letter received from J. A. disavowing Publicola, and denying that he ever entertained a wish to bring this country under a hereditary executive or introduce an hereditary branch of legislature &c. See his letter. A. H. condemning Mr. A’s writings and most particularly Davila, as having a tendency to weaken the present government, declared in substance as follows. ‘I own it is my own opinion, tho’ I do not publish it in Dan and Bersheba, that the present government is not that which will answer the ends of society, by giving stability and protection to it’s rights, and that it will probably be found expedient to go into the British form. However, since we have undertaken the experiment, I am for giving it a fair course, whatever my expectations may be. The success indeed so far is greater than I had expected, and therefore at present success seems more possible than it had done heretofore, and there are still other and other stages of improvement which, if the present does not succeed, may be tried and ought to be tried before we give up the republican form altogether, for that mind must be really depraved which would not prefer the equality of political rights which is the foundation of pure republicanism, if it can be obtained  consistently with order. Therefore whoever by his writings disturbs the present order of things, is really blameable, however pure his intentions may be, and he was sure Mr. Adams’s were pure.’—This is the substance of a declaration made in much more lengthy terms, and which seemed to be more formal than usual for a conversation between two, and as if intended to qualify some less guarded expressions which had been dropped on former occasions.—Th:J has committed it to writing in the moment of A. H’s leaving the room.
      